*59OPINION.
Lansdon:
In the light of the evidence the Board is of the opinion that the taxpayer and L. C. Wright Baking Co., Inc., constituted a business unit during the year 1918. Substantially all the stock of the two corporations was owned by the same interests. The determination of the Commissioner requiring the two corporations involved to; make a consolidated income and profits-tax return for the calendar year 1918 under the provisions of section 240 (b) of the Revenue Act of 1918, retroactive to January 1 of that year, is approved,